Citation Nr: 1530970	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-39 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder, to include as due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to August 1991.

This case comes before the Board of Veterans' Appeals on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in New York, New York (hereinafter Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ denied applications to reopen prior final denials of service connection claims for memory loss and skin rashes.  In a written statement received in May 2015, the Veteran withdrew from appeal his service connection claim for memory loss.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9 (Appeal to the Board of Veterans' Appeals) received in September 2010, the Veteran requested a hearing before the Board to be held at a local VA Office (Travel Board hearing).  To date, the Veteran has not been offered his requested hearing.  Because the AOJ schedules Travel Board hearings, this matter should be remanded to schedule a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ shall schedule a Travel Board hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.  If he wishes to withdraw the request for the hearing, that should be done by written document submitted to the AOJ.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

